Citation Nr: 1114109	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  09-94 479 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a low back (lumbosacral spine) disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a neck (cervical spine) disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active military service in the Army Reserves from October 1976 to April 1977 and additional service, including apparently on active duty for training (ACDUTRA/ADT) in 1983, during the relevant time at issue.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In a letter recently received at the Board in March 2011, a private attorney, R.B.J., indicated he was the Veteran's new representative in this appeal.  This attorney, however, has not submitted the required paperwork (namely, a VA Form 21-22a) to officially make this designation, so until he does the Board must continue to recognize, instead, the Veterans of Foreign Wars of the United States (VFW) as the representative of record, especially since its power of representation (a completed VA Form 21-22) has not been revoked.  This attorney also submitted additional evidence in support of the claims, but he did not waive the right to have the RO, rather than the Board, initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2011).  Ordinarily, this, alone, would require the Board to remand the claims to the RO to have the RO consider this additional evidence in the first instance.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Since, however, the Board is reopening the claim for service connection for a low back (lumbosacral spine) disorder on the basis of new and material evidence, and then remanding this claim along with the claim for a neck (cervical spine) disorder for further development before readjudicating these claims on their underlying merits, the Veteran is not prejudiced.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).



FINDINGS OF FACT

1.  In February 1998, the Board denied the Veteran's claim for service connection for a low back disorder, finding that no chronic (i.e., permanent) back disability was shown by the evidence then in the file; in a subsequently September 2006 decision, the RO continued to deny this claim for service connection for a low back disorder, lumbosacral strain, as degenerative disc disease (DDD), the diagnosis since established, was not shown to be related to the Veteran's military service - and, in particular, to a parachuting injury he had sustained during his service in 1983.

2.  The Veteran did not appeal the RO's September 2006 denial of his claim.

3.  Additional evidence since received, however, is not duplicative or cumulative of evidence previously considered and relates to an unestablished fact necessary to substantiate this claim.


CONCLUSIONS OF LAW

1.  The RO's September 2006 decision denying service connection for a low back disorder (lumbosacral strain) is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2010).

2.  But new and material evidence since has been submitted to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Since the Board is reopening the claim, and then further developing it on remand before readjudicating it on the underlying merits, there is no need to discuss at this point whether there has been compliance with the duty-to-notify- and-assist provisions of the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  This is better determined once the additional development on remand has been completed, including in terms of:  (1) informing the Veteran of the information and evidence not of record that is necessary to substantiate his claim; (2) informing him of the information and evidence that VA will obtain and assist him in obtaining; and (3) informing him of the information and evidence he is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  Proper VCAA notice also must advise him of the downstream disability rating and effective date elements of his claim, in the event service connection is eventually granted. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Moreover, since the Board is reopening the claim, there is no need to discuss whether there has been compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006), in terms of notifying the Veteran of the evidence necessary to substantiate the element or elements of his claim that were found insufficient in the previous denials.  Kent, 20 Vet. App. at 10-11; see also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).  This is because the Board is reopening the claim irrespective of any Kent concerns.


Whether there is New and Material Evidence to Reopen the Claim for Service Connection for a Low Back Disorder

The Board previously considered and denied this claim in February 1998.  Evidence in the file at the time confirmed the Veteran had had active military service in the Army Reserves, including on ACDUTRA/ADT, as a parachute rigger.  These records also confirmed that he had sustained injuries to his left lower extremity in 1983, during a qualifying period of service, in a parachute jump.  No findings referable to his back, however, were at the time documented in his file.  When seen in March 1983 at a private medical facility, he had complained of back pain and a history of a parachute jump in the Army Reserves one month earlier, so in February 1983.  But lumbar spine X-rays were negative, and probable back strain was the diagnosis.  During a December 1992 VA medical examination, the diagnoses had included a history of lumbosacral strain secondary to a history of a parachute jumping injury.  But the clinical and radiographic findings were negative, so questions remained concerning whether the Veteran had any permanent residual disability - even accepting that there was documentation of injury to his low back in the parachuting incident during his service in 1983.

Consequently, in that February 1998 decision, the Board determined there was no evidence of a chronic low back disability and resultantly denied the claim.  And absent an appeal of that decision, it is final and binding based on the evidence then of record and subsumed the RO's decision that had formed the basis of that appeal.  38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 20.1100, 20.1104.

The Veteran filed a petition to reopen this claim in February 2006.  The medical evidence in the file for consideration included a report of a July 1997 MRI revealing a herniated nucleus pulposus (HNP) at L5-S1.  Subsequently dated VA records and radiographs through May 2006 revealed multiple abnormalities of the lumbar spine, including degenerative disc and joint disease.  In a statement received in June 2006, but dated in February 1983, a serviceman reported on letterhead from the Department of the Army that in February 1983, during a mandatory jump, the Veteran sustained injuries to his lower back, left ankle, and knee.

In September 2006 the RO determined there was not new and material evidence to reopen the claim of service connection for a low back disorder (lumbosacral strain).  The Veteran also did not appeal that decision, so it, too, is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.202, 20.302, 20.1103, etc.

This current appeal concerns a more recent petition to reopen this claim.  And since the most recent final and binding denial of this claim was in September 2006, that marks the starting point for determining whether there is the required new and material evidence to reopen this claim.  See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the evidence to be considered in making this new-and-material determination is that added to the record since the last final and binding denial on any basis, so irrespective of whether it was on the underlying merits or, instead, a prior attempt to reopen the claim).

If there is new and material evidence since the last final and binding denial of the claim, then the claim must be reopened and readjudicated on its underlying merits on the basis of all of the evidence of record, but only after ensuring the duty to assist has been satisfied.  38 U.S.C.A. § 5108.  See also Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).


The Board must make this threshold preliminary determination of whether there is new and material evidence to reopen the claim, before proceeding further, and irrespective of what the RO decided concerning this, because this initial determination affects the Board's jurisdiction to consider the merits of the underlying claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims); Butler v. Brown, 9 Vet. App. 167, 171 (1996); and VAOPGCPREC 05-92 (March 4, 1992).

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed, albeit only for the purpose of making this threshold preliminary determination, that is, not also when subsequently readjudicating the claim on its underlying merits.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

The additional evidence submitted or otherwise obtained since the RO's September 2006 decision includes clinical records dated through 2008 concerning the ongoing treatment the Veteran has received for chronic low back pathology and symptoms.  Also in a May 2007 statement, a fellow serviceman reiterated that the Veteran had sustained relevant injuries during a parachute jump in 1983.

In the December 2007 decision precipitating this appeal, the RO determined that new and material evidence had not been received to reopen the claim of service connection for a low back disorder, lumbar strain.  However, in an October 2009 statement of the case (SOC) provided during the processing of the appeal, the RO acknowledged there was new and material evidence and, thus, reopened the claim, but then proceeded to continue denying the claim on its underlying merits.

That determination, as mentioned, is not binding on the Board.  Consequently, the Board will first make this threshold preliminary determination.

The additional evidence mentioned shows the Veteran's current and ongoing treatment for chronic low back pathology that includes diagnoses of degenerative disc and degenerative joint disease of the lumbar spine (DDD, DJD).  It is important to recognize in this regard that, where a prior claim for service connection has been denied, and a current claim contains a different diagnosis (even one producing the same symptoms in the same anatomic system), a new decision on the merits is required.  See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996).  See also Boggs v. Peake, 520 F.3d 1330, 1334-35 (Fed. Cir. 2008) (to the effect that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury; and the two claims must be considered independently).  But see, too, Ashford v. Brown, 10 Vet. App. 120, 123 (1997) (a new etiological theory does not constitute a new claim) and Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (reiterating that separate theories in support of a claim for benefits for a particular disability does not equate to separate claims for benefits for that disability).

Other evidence even more recently received at the Board in March 2011, from the private attorney attempting to assume representing the Veteran in this appeal, references medical treatise evidence suggesting a higher incidence of DDD (above and beyond the normal aging process) from injuries of the type the Veteran sustained in 1983 in the parachuting incident during service.  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  So this other evidence further tends to suggest the Veteran has chronic residual disability from his injury in service.

Consequently, there is new and material evidence since the RO's September 2006 decision to reopen this claim because this additional evidence relates to an unestablished fact necessary to substantiate this claim, or in connection with the evidence previously of record, raises a reasonable possibility of substantiating this claim since there is now evidence of chronic disability and the suggestion this disability is at least partly a consequence of the parachuting injury in service.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (holding that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim).  See, too, Evans, 9 Vet. App. at 283 (indicating the newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element that was a specified basis for the last disallowance).

Accordingly, the claim for service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108.  To this extent only, this appeal is granted subject to the further development of this claim (and the claim concerning the neck or cervical spine) on remand.


ORDER

The petition to reopen the claim for service connection for a low back disorder is granted, subject to the further development of this claim on remand.



REMAND

Concerning the claim for service connection for a low back disorder, the medical evidence in the file confirms the Veteran has both DDD and DJD of his low back, meaning the lumbar segment of his spine.  And, as mentioned, there is confirmation of a parachuting injury in February 1983, apparently while on ACDUTRA/ADT, with documentation not only of injury to his left ankle and left knee, but also to his lower back.  See the statement and evidence recently received in March 2011 from the private attorney, R.B.J., now intending to represent the Veteran in this appeal.

So the question then becomes whether the DDD and/or DJD affecting the lumbar segment of the Veteran's spine, i.e., his low back, and apparently additionally affecting the cervical segment as well, so his neck region, too, is a residual or consequence of that parachuting injury in service or, instead, the result of other unrelated factors like simple aging or wear and tear.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Board, is precluded from reaching its own unsubstantiated medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  A VA compensation examination and opinion therefore are needed to assist in making this important determination of causation.  See 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must obtain an examination and opinion when necessary to fairly decide a claim).


Whether determining whether a VA examination and opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or symptoms of a disability, but does not require competent evidence of a nexus (link), just evidence indicating a possible association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Regarding the other claim for service connection for DDD of the cervical spine, in the December 2007 decision that precipitated this appeal the RO determined that new and material evidence had been received to reopen this claim.  The Board still has to make this initial determination, however.  Barnet, McGinnis, supra.  The Veteran therefore needs to be apprised of the specific reasons this remaining claim was previously denied in September 2006.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).

The private attorney intending to represent the Veteran in this appeal also, as already alluded to, needs to complete and return a VA Form 21-22a making this official designation.

Accordingly, the claims are REMANDED for the following additional development and consideration:

1.  Prior to any further adjudication of the Veteran's claim for service connection for DDD of the cervical spine, send him another VCAA letter discussing the specific reason this claim was previously denied in September 2006.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board realizes the RO since has reopened this claim in the December 2007 decision at issue, based on new and material evidence.  Since, however, the Board also must make this threshold preliminary determination of whether there is new and material evidence to reopen this claim, irrespective of the RO's, before readjudicating this claim on its underlying merits, the Veteran still needs to receive this required Kent notice.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239 (1993); and VAOPGCPREC 05-92 (March 4, 1992).

2.  Also have the private attorney intending to take over representation of the Veteran in this appeal (as indicated in the statement recently received at the Board in March 2011) complete and return a VA Form 21-22a making this official designation.

3.  Schedule a VA compensation examination for a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) that any disability currently affecting the Veteran's spine, whether DDD, DJD or some other condition, and regardless of the particular segment (cervical, thoracic or lumbar (thoracolumbar)), is related to his military service, and especially to the injuries he sustained in February 1983 during the parachute jump versus, for example, simple aging or normal wear and tear.

All necessary diagnostic testing and evaluation needed to make this important determination of causation should be completed.  Also, the claims file, including a complete copy of this remand, must be provided to the examiner for review of the pertinent medical and other history.

The term "as likely as not", i.e., at least 50-percent probability, does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner must discuss the medical rationale for all opinions and conclusions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

4.  Then readjudicate the claims in light of the additional evidence.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental SOC (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


